Citation Nr: 1550900	
Decision Date: 12/04/15    Archive Date: 12/16/15

DOCKET NO.  12-33 515A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial compensable evaluation for hypertension.

2.  Entitlement to an initial evaluation in excess of 10 percent for cervical spondylosis.

3.  Entitlement to an initial evaluation for degenerative disc disease and scoliosis of the lumbar spine in excess of 10 percent prior to February 24, 2011 and in excess of 20 percent on and after February 24, 2011.  

4.  Entitlement to an initial evaluation for major depressive disorder in excess of 30 percent prior to March 12, 2011 and in excess of 50 percent on and after March 12, 2011.  

5.  Entitlement to an initial evaluation in excess of 10 percent for traumatic brain injury residuals.

6.  Entitlement to an initial compensable evaluation for migraines.

7.  Entitlement to an initial compensable rating for Hodgkin's lymphoma (in remission), including any residuals thereof.

8.  Entitlement to an initial compensable rating for herpes simplex II virus. 

9.  Entitlement to service connection for a right knee disorder.

10.  Entitlement to service connection for a left knee disorder.


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel


INTRODUCTION

The Veteran served on active duty from June 1999 to August 1999 and from May 2000 to February 2010.  These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in August 2010 and October 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina and Montgomery, Alabama.
 
The Veteran requested a hearing before the Board in his December 2012 substantive appeal.  A hearing was scheduled for June 2015.  The Veteran did not appear for the hearing, nor did he attempt to reschedule his request.  Therefore, the Veteran's hearing request is deemed to be withdrawn. See 38 C.F.R. § 20.704 (2015).  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.
 
The issues of entitlement to increased ratings for cervical spondylosis, degenerative disc disease and scoliosis of the lumbar spine, Hodgkin's lymphoma, major depressive disorder, traumatic brain injury residuals, migraines, herpes simplex, and service connection for right and left knee disorders are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's service-connected hypertension was not productive of blood pressure readings with diastolic pressure predominantly 100 or more, systolic pressure predominantly 160 or more, or a history of diastolic pressure predominantly 100 or more with the need for continuous medication for control.


CONCLUSION OF LAW

The criteria have not been met for an initial compensable evaluation for service-connected hypertension. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.21, 4.31, 4.104, Diagnostic Code 7101 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duty to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  Although no letter from the RO appears in the file, the Veteran submitted an acknowledgment of notice of the VCAA requirements, which contained all required substantive notice, in November 2009.   As this was prior to initial adjudication of the Veteran's claim and satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing him about the information and evidence not of record that was necessary to substantiate his claims; (2) informing him about the information and evidence the VA would seek to provide; and (3) informing him about the information and evidence he was expected to provide, VA's duty to notify has been met. See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

Therefore, the Veteran has received all required notice in this case.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (providing that an error in VCAA notice should not be presumed prejudicial and the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis).  In the present case, there has not been an allegation of any error in the VCAA notice provided to the Veteran.  

With respect to the duty to assist, the RO has secured the Veteran's service treatment records (STRs), VA treatment records, and Social Security Administration (SSA) records.  For his part, the Veteran has submitted personal statements, statements from his wife, and argument from his representative.  

The Veteran was afforded VA examinations in February 2010 and February 2011.  The Board finds the post-service VA examinations are adequate for the issue on appeal as they included an examination of the Veteran, multiple blood pressure readings, and address the Veteran's symptoms as they relate to the relevant diagnostic code.  Therefore, a new VA examination is not warranted.  

The Board is therefore satisfied that the RO has provided all assistance required by the VCAA.  38 U.S.C.A. § 5103A (West 2015).  Hence, there is no error or issue that precludes the Board from addressing the merits of the increased rating issues on appeal.     

Increased rating claim

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. § 4.1 (2015).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). However, where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time. Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

The evaluation of the same disability under various diagnoses is to be avoided. 38 C.F.R. § 4.14. However, separate evaluations for separate and distinct symptomatology may be assigned where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code. Esteban v. Brown, 6 Vet. App. 259, 262 (1994). Additionally, if two evaluations are potentially applicable, the higher evaluation is assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating is assigned. 38 C.F.R. § 4.7 (2015). Any reasonable doubt regarding a degree of disability is resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2015).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and coordination of rating with impairment of function. 38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of her disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  VA regulation indicates that the Veteran's entire history is reviewed when assigning a disability evaluation per 38 C.F.R. § 4.1.  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a)(2). In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336-37; Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Hypertension

The Veteran's hypertension has been assigned a noncompensable (zero percent rating) pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7101 (hypertensive vascular disease). Where the Schedule does not provide a zero percent rating, a zero percent rating shall be assigned if the requirements for a compensable rating are not met. See 38 C.F.R. § 4.31. 

Under Diagnostic Code 7101, a 10 percent rating is assigned for hypertension with diastolic pressure (bottom number) predominantly 100 or more, or systolic pressure (top number) predominantly 160 or more. A 10 percent rating also is the minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control. A 20 percent rating is assigned for hypertension with diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more. A 40 percent rating is assigned for hypertension with diastolic pressure predominantly 120 or more. The maximum 60 percent rating is assigned for hypertension with diastolic pressure predominantly 130 or more. 38 C.F.R. § 4.104 (2015). 

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to a compensable rating for his service-connected hypertension. The probative lay and medical evidence of evidence of record does not reveal blood pressure readings with diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more, or a history of diastolic pressure predominantly 100 or more with the need for continuous medication for control, which are the criteria necessary to demonstrate a higher 10 percent rating. See 38 C.F.R. § 4.104, Diagnostic Code 7101.

A VA examination was conducted in February 2010.  The Veteran reported a diagnosis of hypertension for the prior three years.  He stated that he treated with medication and reported no additional symptoms and no overall functional impairment.  His blood pressure readings were 143/80, 141/75, and 140/71.  The examiner diagnosed essential hypertension.

In a September 2010 statement, the Veteran requested to have his hypertension reevaluated.  He stated that he has dizzy spells when going from a laying position to a sitting position and that he passes out if he stands too quickly.  The Veteran also stated that he gets hot and his pulse elevates when he gets stressed and it causes him to limit the amount of time he spends with his children.  

The Veteran underwent a VA examination in February 2011.  The Veteran's blood pressure readings were 133/71, 130/74, and 133/86.  The examiner diagnosed hypertension.  

A November 2013 treatment record shows the Veteran's blood pressure reading was 130/78.  The Veteran denied taking hypertension medication for the prior one and a half years.  At a subsequent November 2013 consultation, the Veteran stated that he tracked his blood pressure readings for seven days and they were as follows:
151/92, 135/86, 158/97, 140/87, 152/93, 138/85, 135/96, 141/87, 148/89, 136/90, 158/96, and 160/86.  At the examination, the Veteran's blood pressure was 140/85.  

The Board finds the Veteran is not entitled to a compensable rating because his readings are not commensurate with a higher 10 percent rating. Although the Veteran has been on continuous medication for his hypertension, none of the VA treatment records or VA examinations reveal any blood pressure readings showing a history of diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more. There are readings of 160/86 and 158/96; however, the rating criteria require the readings to be predominantly over 100 for diastolic or a history of such readings and a single reading is insufficient for those purposes, particularly as the remaining readings over the course of a week do not meet the criteria.  Additionally, although the Veteran contends that his hypertension warrants a higher rating because he is on continuous medication, a higher compensable rating cannot be granted on that basis as there is no history of diastolic pressure predominantly 100 or more.  

Furthermore, the Board finds the Veteran competent and credible to testify as to his symptoms; however, a rating for hypertension is dependent on the objective blood pressure readings and even according to his own statements, his pressure readings have not been high enough to warrant a compensable rating. Therefore, the Board finds the objective medical evidence to be more probative in assigning his rating. Accordingly, the Board concludes that an initial compensable evaluation is not warranted for the Veteran's hypertension disability. 38 C.F.R. § 4.3.  

Extraschedular rating

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran. Schafrath, 1 Vet. App. 589. In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1). However, in this case, the Board finds that the record does not show that the Veteran's hypertension is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis. See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. See Thun v. Peake, 22 Vet. App. 111 (2008). In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability. If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required. Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996). Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

Under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. Neither the Veteran nor his representative has indicated any specific service-connected disabilities which are not captured by the schedular evaluations of the Veteran's individual service-connected conditions.  

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected hypertension is inadequate. A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's symptomatology, which includes elevated blood pressure readings and medication. The Veteran reported dizzy spells and elevated blood pressure when he is stressed, but elevated blood pressure is considered herein, and dizzy spells have been attributed to his service-connected headaches and traumatic brain injury in various records of file.  Moreover, as discussed above, there are higher ratings available under the diagnostic code, but the Veteran's disability is not productive of such impairment. 

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected hypertension under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met. Bagwell v. Brown, 9 Vet. App. 337 (1996); Thun, supra.

ORDER

Entitlement to a compensable rating for hypertension is denied.


REMAND

Upon review of the evidence, further development is necessary prior to adjudication of the claim.

First, regarding the Veteran's low back disorder, the Board finds that a VA examination is necessary.  At the February 2011 VA examination, the examiner stated that the Veteran's back pain "flares to level 10 anywhere from every two weeks to three times a week, is incapacitating and can last for up to a day."  The Veteran's rating for his back was increased to 20 percent in the October 2012 rating decision; however, it does not appear that a rating based on incapacitating episodes was considered.  As it has been almost 5 years since the examination, the Board finds that clarification is necessary to determine the current severity of the Veteran's low back disorder and whether the Veteran experiences incapacitating episodes, specifically as defined by the regulation as episodes requiring bed rest prescribed by a physician and treatment by a physician, due to his back disorder.   

Second, regarding the Veteran's cervical spine disorder, treatment records from 2009 show that the Veteran reported radiating pain into his shoulders.  At the 2010 VA examination, the Veteran denied any radiation pain into his arms and hands and the examiner found no evidence of any such pain.  However, in a January 2010 statement, the Veteran reported pinpricks into his arms and hands.  As neurological symptoms secondary to back disorders must be considered, remand is necessary for a VA examination to determine if the Veteran has any neurological abnormalities associated with his cervical spine disorder.  

Third, the Veteran is in receipt of service connection for traumatic brain injury, depression, and migraines.  To properly assign ratings for these disorders, the Board finds that VA examinations are necessary.  Both treatment records and the March 2011 VA examination report show that the symptoms of the Veteran's psychiatric disorder, TBI, and migraines overlap, specifically memory loss, cognitive dysfunction, difficulty concentrating, and headaches.  To avoid pyramiding, i.e. assigning multiple ratings for the same symptoms, clarification is necessary from VA examiners to determine which symptoms are properly attributed to which disorder.   

Fourth, regarding the Veteran's headaches, at the February 2010 VA examination, the examiner noted that the Veteran experienced headaches on average four times per month, lasting for one day.  The examiner also stated that during a migraine, the Veteran "is incapacitated in a dark room other than performing activities of daily living."  In the Veteran's September 2010 notice of disagreement, he stated that he has constant headaches that last for days.  A November 2013 treatment record indicates the Veteran experiences frequent headaches.  As there is an indication that the Veteran's headaches may have worsened since his most recent VA examination, the Board finds that a VA examination is necessary to assess both the frequency and severity of the Veteran's headaches, including as to whether they are prostrating and/or productive of severe economic inadaptability.

Fifth, with regard to the Veteran's Hodgkin's lymphoma, the Board finds that a VA examination is necessary.  The Veteran was diagnosed with Hodgkin's lymphoma during service in August 2007.  He had a mass removed and underwent chemotherapy from September 2007 through April 2008.  Treatment records show the Veteran has been in remission since that time.  A VA examination was conducted in February 2010.  The report indicated that the last treatment date was March 2008.  The Veteran described the residuals secondary to treatment as "symptoms as though bones are on fire in legs and arms." The malignancy was in full remission for two years with the residuals of erectile dysfunction and bone pain intermittently.  

In a September 2010 statement, the Veteran stated that although he is in remission, he still suffers the effects of his chemotherapy treatment, specifically that he has night sweats, burning sensation in his arms and legs, his hair has turned gray, severe pain in his joints, itchy skin, fatigue, loss of strength, and a burning sensation in his arm.  The Veteran underwent a VA examination in February 2011.  The Veteran reported residual brief, mostly burning, sensation diffusely in his bones that he used to get during chemotherapy.  The Veteran also reported an aversion to certain foods.  The report states that the "current stable Hodgkin's lymphoma has no direct impact in a strenuous or sedentary workplace or on daily activities", but did not provide any information regarding whether there were any current residuals.  Therefore, remand is required to afford the Veteran a VA examination to determine whether he has any diagnosed residuals of Hodgkin's lymphoma.

Sixth, with respect to the claim for an increased rating for herpes, the February 2010 and February 2011 VA examinations revealed that, at the time, the Veteran did not have active rashes of his penis.  However, in a September 2010 statement, the Veteran reported that, despite continuous medication, he experiences constant breakouts from his herpes and it has a significant effect on his ability to be intimate with his wife.  Therefore, as the examinations were not conducted during an active stage, a remand is necessary. See Ardison v. Brown, 6 Vet. App. 405 (1994).

Finally, regarding the Veteran's claim for bilateral knee disorders, the Board finds that a VA examination and opinion is necessary.  Service treatment records show bilateral knee complaints.  Specifically, in a February 2009 report of medical examiner, the examiner noted the Veteran's lower extremities were abnormal and cited a patellar abnormality.  An October 2009 service treatment record shows the Veteran was diagnosed with "knee pain, bilateral, chronic, consistent with patellofemoral syndrome."  

The Veteran underwent a VA examination in February 2010, at which the Veteran reported being diagnosed with chronic bilateral patellofemoral syndrome.  He stated that the disorder is due to his in-service jumps and he reported symptoms of pain, weakness, stiffness, swelling, heat, giving way, lack of endurance, locking, fatigability, and tenderness.  He further reported that he has difficulty walking and standing and is unable to walk or stand for prolonged periods of time due to the pain.  Objective examination showed no signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, subluxation, or guarding of movement.  The examination also showed the Veteran had full range of motion and stability testing and x-rays were within normal limits.  The examiner opined there was no diagnosis of a disorder because there was no pathology to render a diagnosis of a knee disorder.  Generally, VA does not grant service connection for pain, standing alone, without underlying disease or injury.  However, it is unclear whether the Veteran has a diagnosis of patellofemoral syndrome or pain without a diagnosis of a disorder.  Therefore, the Board finds that a clarifying VA opinion is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his cervical and lumbar spine disorders. The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptoms. If there is a medical basis to support of doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

In addition to providing all testing results as directed by the relevant Disability Benefits Questionnaire (DBQ), the examiner must fully describe any neurological symptoms secondary to his cervical and lumbar spine disorders.  The examiner must also state whether the Veteran experiences incapacitating episodes due to his cervical or lumbar spine disorders.

4.  After any additional records are associated with the claims file, provide the Veteran with appropriate examinations to determine the severity of his depressive disorder, TBI, and migraines.  The entire claims file should be made available to and be reviewed by the examiner(s), and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptoms. If there is a medical basis to support of doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

After reviewing the claims folder and examining the Veteran, and providing findings in the appropriate DBQs for headaches, TBI, and depressive disorder, the examiner(s) must do the following: 

Address which emotional/behavioral and cognitive dysfunctions are related to the Veteran's TBI and which are distinctly related to his depressive disorder and migraines.  If the depressive disorder symptoms, headache symptoms, and TBI symptoms cannot be clearly separated the examiner must so state and opine which diagnostic criteria provides a better assessment of the Veteran's impairment. 

5.  After any additional records are associated with the claims file, provide the Veteran with a VA examination to determine the severity of his residuals of Hodgkin's lymphoma.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner should conduct a physical examination of the Veteran and provide a complete and thorough report on the current status of the Veteran's Hodgkin's lymphoma residuals. The examiner must identify and describe the severity of all of the residuals of Hodgkin's lymphoma and of the radiation and chemotherapy used to treat it, including but not limited to any neurological symptoms.

6.  After any additional records are associated with the claims file, provide the Veteran a VA examination regarding the severity of his herpes simplex.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examination must be, if possible, conducted during an active stage of the Veteran's disease.  If it is not, an explanation shall be provided.  The examiner must delineate all residuals of the Veteran's herpes, to include utilizing the appropriate DBQ.

7.  After any additional records are associated with the claims file, provide the Veteran a VA examination of the bilateral knees.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

Regarding the knees, the examiner must identify any and all knee disorders noted since February 2010, the Veteran's date of separation from service. The examiner must address the in-service findings of bilateral knee disorders, including patellofemoral syndrome, and indicate whether either diagnosis has been present since July 2010. The examiner must address the Veteran's complaints of pain during and subsequent to service and identify the etiology of the pain, if possible.

For each diagnosis of the bilateral knees, the examiner must opine whether it is at least as likely as not (50 percent or greater probability) that any knee disability manifested in, or is otherwise related to, active service.

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

8.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims. 38 C.F.R. §§ 3.158, 3.655 (2015). In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address. It must also be indicated whether any notice that was sent was returned as undeliverable.

9.  Review each examination report to ensure that it is in complete compliance with the directives of this remand. If any report is deficient in any manner, the AOJ must implement corrective procedures. Stegall v. West, 11 Vet. App. 268, 271 (1998). 

10.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated. If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


